Citation Nr: 1314639	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  12-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1959.  He also served in the Arkansas Army National Guard from August 1959 to September 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is now with the Wichita RO.  

The Veteran and his daughter testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  The Veteran's representative was not present at the time of the hearing.  However, the Veteran decided to chose to proceed with the hearing without his representative.  

The  issue of service connection for neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, is decided.  

The Veteran argues that he has diabetes mellitus due to herbicide exposure in service.  The Veteran reported in August 2007 that he was exposed to herbicide while spraying defoliant on barbed wire-type fencing at his base in Germany.  He also urges that he had to clean vehicles out that were sprayed with herbicides.  He supported his assertion by adding, in January 2012, that he was 'TDY to Hd Qu Com for post maintenance.'  He states that morning reports will support his contention.  A February 2004 statement from his wife suggests that he has been told that he has had diabetes for many years, and questions whether the diagnosis was missed during his Army service.  

The medical evidence shows that the Veteran was diagnosed with diabetes mellitus many years prior to service, apparently around the year 2000.  Since then, the medical records show ongoing treatment for diabetes mellitus.  The Veteran testified before the undersigned that his private physician, Dr. Dean, told him that his diabetes was related to service.  Although records from Dr. Elizabeth Dean were requested in connection with another claim in March 2002, it is unclear whether her complete records have been provided or properly requested.  

The Veteran's service treatment records (STRs) and service personnel records (SPRs) are unavailable for review and presumed lost in a fire-related incident at the National Personnel Records Center (NPRC) in 1973.  When STRs are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The record reflects that the Veteran served in the Army as truck driver, stationed in Germany with the 32nd transportation company, 5th battalion.  At his hearing before the undersigned, the Veteran stated that he performed duties of spraying barbed wire fencing with defoliant while in Germany.  His daughter noted that he was now suffering severe effects of diabetes combined with multiple medical issues and Alzheimer's disease.  In his hearing testimony and his written statements, he urges that, since his STRs and SPRs have been destroyed through no fault of his own, all additional sources be checked to verify that he was exposed to herbicide such as Agent Orange in service, which he claims his doctor informed him has caused his diabetes.  Under the unique circumstances of this case, the Board will order additional development.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO or the AMC should undertake necessary action to attempt to corroborate the Veteran's contentions that he was exposed to herbicides, including Agent Orange, during his service in Germany as described at the hearing and throughout the claims folder.  The Veteran should be contacted and asked to provide as detailed a statement as possible of his claimed herbicide exposure in Germany, to include his approximate dates of exposure and the alleged TDY, details of the exposure, including the approximate dates, location, and nature of the alleged exposure.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the in-service herbicide exposure that he claims and that he must be as specific as possible (particularly as to the dates of the alleged exposure) because without such details an adequate search for corroborating information cannot be conducted.  

2.  Thereafter, the RO or the AMC must complete any necessary evidentiary development.  If the Veteran provides sufficient information, the RO or the AMC must send a request to the U.S. Joint Services Records Research Center (JSRRC) for verification as to whether he was exposed to herbicide agents as alleged in the locations identified by the Veteran.  If the Veteran does not provide sufficient information to permit a search by the JSRRC, the RO or the AMC must refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist before deciding the claim based on the evidence of record.  All documentation sent and received by the RO or the AMC must be associated with the claims files.

3.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, including any as yet unobtained records from Dr. Dean.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


